Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the upper circumferential segment" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. An upper circumferential segment is first recited in claim 3, but claim 9 depends from claims 8 and 1.  For purposes of examination, claim 9 will be treated as if depending from claim 3.
Claim 9 recites the limitation "the lower circumferential segment" in line 4.  There is insufficient antecedent basis for this limitation in the claim. A lower circumferential segment is first recited in claim 3, but claim 9 depends from claims 8 and 1.  For purposes of examination, claim 9 will be treated as if depending from claim 3.
Claim 10 requires “two different casing radii.” Claim 11 requires “the two circumferential segments having a different casing radius.”  It is unclear how the casing radius is defined.  Is the radius 
Claim 11 recites the limitation "the upper circumferential segment" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. An upper circumferential segment is first recited in claim 3, but claim 11 depends from claims 10 and 1.  For purposes of examination, claim 11 will be treated as if depending from claim 3. Applicant may also present claim 10 to depend from claim 9, which would overcome the instant indefiniteness.  
Claim 11 recites the limitation "the lower circumferential segment" in line 3.  There is insufficient antecedent basis for this limitation in the claim. A lower circumferential segment is first recited in claim 3, but claim 11 depends from claims 10 and 1.  For purposes of examination, claim 11 will be treated as if depending from claim 3. Applicant may also present claim 10 to depend from claim 9, which would overcome the instant indefiniteness.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-6, 12-13, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being obvious over United States Patent Application Publication No. 2014/0119883 A1 (Kempf hereinafter) in view of United States Patent Application Publication No. 2012/0269619 A (Johann hereinafter).
Kempf teach a liner wall insert 100/150 (circumferential segment) in FIG. 2 and 3 which are circumferentially arranged adjacent to one another (FIG. 4) to form a ring.  Each of the liner wall inserts 110/150 have a structuring 110. Kempf further teach the liner wall insert 100/150 being used in a compressor (paragraph 0003) of a gas turbine engine (paragraph 0003). Kempf shows the liner wall inserts 100/150 radially surrounding the tips of the compressor rotor blades 210 in at least FIG. 1-3.  
Kempf does not teach wherein only one or only some of the circumferential segments 100/150 forms or form casing structuring.  
Johann teaches an axial flow casing 25 having asymmetrically arranged structuring (see at least paragraphs 0040-0041, 0044, 0048) thereon for the purpose of decreasing flutter susceptibility of the rotor stage.  
Because Kempf appears to teach a symmetrical array of the segments 100/150, and Johann teach to even further decrease flutter susceptibility by having a non-structured portion of the casing, it would have been obvious to a person having ordinary skill in the art before the effective filing date of 

 For claim 2, Kempf teaches in at least paragraph 0056 the casing 400 to which the segments 100/150 are assembled being divided into two halves joined at a circumferential joint and paragraph 0052 of Johann provides an embodiment where only the section 6 corresponding to section 6 in FIG. 2 has any structuring at all.  
For claim 5, Kempf clearly suggest the segments 100/150 having equal circumferential lengths in FIG. 4 and its related disclosure.
For claim 6, the disclosure of Johann necessarily would require an asymmetrical arrangement of the Kempf segments 100/150 for providing the reduced flutter susceptibility.   
For claim 12, Kempf teaches in at least paragraph 0056 the casing 400 to which the segments 100/150 are assembled being divided into two halves joined at a circumferential joint.  
For claim 13, the structuring of Kempf is circumferentially discrete (i.e. not a circumferential groove).
For claim 15 the casing structuring is formed in the compressor casing adjoining the leading edge of the rotor blades (see FIG. 2 and 3 of Kempf).
For claim 19, Kempf is used in a gas turbine engine (see FIG. 1).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempf in view of Johann as applied to claim 2 above, and further in view of United States Patent No. 3,890,060 (Lipstein hereinafter).

Lipstein however, clearly teach in at least FIG. 4 the use of two circumferential segments 20, 22 around the tips of rotating turbine engine blades for the purpose of providing an asymmetric surrounding casing for providing optimized results to the engine. 
Because Kempf in view of Johann already teach an asymmetric casing surrounding rotating blades, and Lipstein show an embodiment where a 180-degree upper circumferential segment 20 and a 180-degree lower circumferential segment 22 provide for an asymmetric casing surrounding rotating turbine blade for providing an optimized result, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the asymmetric circumferential segments of Kempf in view of Johann to be consolidated to an upper circumferential segment and a lower circumferential segment as disclosed in Lipstein for the purpose of providing an asymmetric casing with minimized parts.
 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempf in view of Johann as applied to claim 1 above, and further in view of United States Patent No. 8,100,629 B2 (Lebret hereinafter).
Kempf in view of Johann may not teach an abradable liner associated with the structuring.
Lebret teaches in column 4, lines 37-4 that instead of being machining a radially inside surface of a compressor casing,  a compressor casing structuring 12 may be alternatively formed in a plate that is fitted to the casing, which plate may be made of an abradable material.  Lebret further teach that there is as little as two of the structurings 12 around the circumference of the compressor casing (see column 4, lines 23-25).  
.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempf in view of Johann and Lipstein as applied to claim 3 above, and further in view of United States Patent No. 8,100,629 B2 (Lebret hereinafter). 
Kempf in view of Johann and Lipstein teach the use of non-uniform casing segments around the annular casing, but an abradable liner may not be specifically discussed.  
Lebret teaches in column 4, lines 37-4 that instead of being machining a radially inside surface of a compressor casing,  a compressor casing structuring 12 may be alternatively formed in a plate that is fitted to the casing, which plate may be made of an abradable material.  Lebret further teach that there is as little as two of the structurings 12 around the circumference of the compressor casing (see column 4, lines 23-25).  
Because the structurings of Kempf in view of Johann oppose compressor blade tips in close proximity, and Lebret teaches a compressor blade tip being opposed to an abradable material in the form of a casing segments, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kempf in view of Johann and Lipstein circumferential segments to be made from an abradable material, as suggested in Lebret for the .  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempf in view of Johann as applied to claim 1 above, and further in view of United States Patent No. 8,419,355 B2 (Guemmer et al. ‘355 hereinafter).
Kempf and Johann may not teach the structuring in the form of a half-heart shaped axial groove.   
For claim 14, Guemmer et al. ‘355 show casing structuring 5 on a compressor casing radially opposing the tips of compressor blades.  The casing structuring is in for form of half-heart shaped axial grooves.
Because Kempf and Johann already suggest an axial groove in the compressor casing, and Guemmer et al. ‘355 show a unique cross-section of a structuring being a half-heart axial groove for the purpose of improving the fluid interaction within the compressor, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the Kempf in view of Johann structuring to be half-heart shaped as previously described in Guemmer et al. ‘355 for the purpose of optimizing the blade tip fluid dynamics within the compressor.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempf in view of Johann as applied to claim 1 above, and further in view of United States Patent No. 9,587,509 B2 (Guemmer ‘509 hereinafter).
For claim 16, Kempf fails to discuss the construction of the rotor being a blisk.
For claim 17, Kempf fails to discuss the rotor being a blisk of a compressor inlet stage.
Guemmer ‘509 teach in column 4, lines 32-34 an inlet guide vane being used with a structuring 1; and further a blisk in col. 6, lines 43-49.  
.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempf in view of Johann and Lipstein (the improved Kempf hereinafter) as applied to claim 4 above, and further in view of United States Patent No. 9,587,509 B2 (Guemmer ‘509 hereinafter).
The improved Kempf fails to discuss the construction of the rotor being a blisk.
Guemmer ‘509 teach in column 4, lines 32-34 an inlet guide vane being used with a structuring 1; and further a blisk in col. 6, lines 43-49.  


Because the improved Kempf already teach the structuring on a compressor, and an inlet guide vane is known as the inlet stage of a compressor, and a blisk is a known compressor rotor stage, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the improved Kempf casing structuring on an inlet stage of a compressor having a blisk, as suggested in Guemmer ‘509, for the purpose of using the structuring on an inlet stage of a compressor having a blisk, thereby providing a combination of the structuring with known conventional details of a compressor.  

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempf in view of Johann as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2017/0138212 A1 (Morrill hereinafter).
For claim 20, Kempf further teaches in FIG. 1 a conventional gas turbine engine 10 including: an engine core (A) having a turbine 16/17, a compressor 13/14 having the structuring 100, and a turbine shaft which is hollow and connects the turbine 17 to the compressor 13; a fan 12, which is positioned upstream of the engine core, wherein the fan comprises a plurality of fan blades.
Kempf fails to teach a gearbox between the fan and the hollow shaft, but teaches in paragraph 0070 that the structuring can be used in any type of axial flow gas turbine engine.  
Morrill show a similar gas turbine engine in FIG. 1 as Kempf, and Morrill goes on to stage in at least paragraph 0034 that other engines, including ones utilize a gearbox between the fan and the compressor are alternates.  
Because geared turbofan engines are well-known in the modern turbine engine era, and Morrill further evidence the applicability of improved turbine engine components on both traditional gas turbine engines, as well as modern geared turbofan engines for the purpose of improving the efficiency of the geared turbofan engines, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the structuring of Kempf in view of Johann to a geared turbofan engine, a geared turbofan engine being a well-known alternative or substitute for a two- or three-spool turbofan engine.  

Examiner Note
Regarding claims 10 and 11 which have been rejected under 35 U.S.C. §112(b): Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication No. 2015/0086344 A1 (Guemmer hereinafter) teaches in paragraph 0056 a blisk-type rotor having opposed a casing structuring 1.  Guemmer also teaches the insertion component 22 is formed of segments (“ring sector” see paragraphs 0018, 0059, 0060; “several insertion components” see paragraph 0051).  Guemmer also teaches in at least paragraph 0065, the use of an abradable coating 6 (FIG. 3C-3D) on the insertion component 22 (FIG. 3C) or on an intermediate ring 7 (FIG. 3D).  In the FIG. 3C species the structuring is provided through the abradable coating 6.  


	United States Patent Application Publication No. 2016/0169017 A1 (Giacché et al. hereinafter) teaches a structural subassembly for a compressor of a turbomachine, which has a rotor 84 having a plurality of blades 80 which extend radially in a flow path of the turbomachine, and a compressor casing 82, which forms a flow path boundary, which delimits the flow path through the turbomachine radially on the outside, wherein the compressor casing 82 has casing structuring 96 adjoining the rotor 84.
Giacché et al. teach in at least paragraph 0043 a blade passage 115 in a compressor having slots 96 which are different.  Not only can the slots 96 have varying axial and tangential lean angles, radial heights, axial lengths, axial widths, radial widths, bend angles, planform area or the like, but can also 

Japanese Patent Application Laid-open No. 2014-109214 A (Iwakiri hereinafter) teaches in at least FIG. 5 and 9-11 a structuring for a compressor of a turbomachine, which has a rotor 12 having a plurality of blades 14, which extend radially in a flowpath of the turbomachine, and a compressor casing 20 which forms a flow path boundary, which delimits the flow path through the turbomachine radially on the outside, wherein the compressor casing 20 has casing structuring 31, 32, 33, 34, 35 adjoining the rotor, wherein the casing structuring is asymmetrically applied (see FIG. 5 and also translated paragraph 0038-0039) around the circumference for the purpose of suppressing rotating stall.  

United States Patent No. 6,736,594 B2 (Irie et al. hereinafter) teach in the embodiment of FIG. 11a-b, a number of grooves 5 formed on the inner surface of a casing 2; the grooves 5 being arranged in four sets; and further there being a movable member 6a rotatable within the casing to selectively cover the groups of the grooves 5.  The rotation of the member 6a to uncover the grooves 5 allows for efficient operation of the machine by suppressing the generation of pre-swirl in the fluid flowing into the impeller.

United States Patent No. 6,905,305 B2 (James hereinafter) teaches a compressor 11 for a turbine engine 10 having structuring 20 as well as an abradable lining 19 on an inner wall 17 of a casing 16 opposing rotor blades 15. James teaches that the lining 19 is fluid permeable and in communication with the structuring 20.  

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/               Primary Examiner, Art Unit 3745